DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application was filed 08/05/2021 and is a CON of 16/646505 (03/11/2020, ABN) which is a 371 of PCT/EP2018/074515 (09/11/2018) which claims foreign priority to EPO 17190894.0 (09/13/2017).  Claims 1-18 are before the Examiner.

Response to Terminal Disclaimer
The rejection of claims on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11129386, as stated in paper dated 09/01/2022, is withdrawn in view of the terminal disclaimer dated 12/01/2022

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Response to Arguments
The rejection of claims 1-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11185074 in view of Wermuth, as stated in paper dated 09/01/2022, is upheld.  As previously stated, the difference between the instantly claimed compounds and the ‘074 patent is the connection between the quinoline and tail being either Quinoline -NH-C(O)-tail (application) vs Quinoline -C(O)-NH-tail (patent). These are known bioisosteres and would be expected to have the same or very similar activity. This is shown by Wermuth as the prior art compounds having the connection in the center of the diagram and the instant compound having the retroamide connection.  The compounds are common bioisosteres of each other.


The rejection of claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11185073 in view of Wermuth, as stated in paper dated 09/01/2022, is upheld.  As previously stated, the difference between the instantly claimed compounds and the ‘073 patent is the connection between the quinoline and tail being either Quinoline -NH-C(O)-tail (application) vs Quinoline -C(O)-NH-tail (patent). These are known bioisosteres and would be expected to have the same or very similar activity. This is shown by Wermuth as the prior art compounds having the connection in the center of the diagram and the instant compound having the retroamide connection.  The compounds are common bioisosteres of each other.

Applicant argues both rejections together and questions as to why the ordinary artisan would modify the reverse amides to amides.  The reason is that Wermuth teaches that these amides and reverse amides are known bioisosteres and as such would be expected by the ordinary artisan to be equivalents and interchangeable with little change in activity. Bioisosteres are expected to produce analogues of known drug molecules while preserving the activity of the original molecules.  The rejections are upheld.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694. The examiner can normally be reached M-F 7am-330pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625